Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141779                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 141779
                                                                    COA: 290747
                                                                    Lenawee CC: 07-013418-FH
  PAUL ALLISON CORRIN, SR.,
            Defendant-Appellee.

  _________________________________________/

         By order of November 22, 2010, the application for leave to appeal the July 27,
  2010 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Smith (Docket No. 140371). On order of the Court, the case having been
  decided on December 29, 2010, 488 Mich 193 (2010), the application is again considered
  and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE in
  part the judgment of the Court of Appeals. Offense variable (OV) 19 was properly
  scored by the trial court because that offense variable provides for the consideration of
  conduct after the completion of the sentencing offense. People v Smith, 488 Mich 193
  (2010). OV 12 was properly scored by the trial court for the reasons stated in the Court
  of Appeals dissent. The psychological injury suffered by the victim’s family members
  and the likelihood of the defendant reoffending were properly considered by the trial
  court as substantial and compelling reasons that justify a departure from the statutory
  sentencing guidelines. Further, we are not persuaded that the standards set forth in
  People v Hill, 221 Mich App 391, 398 (1997), require reassigning the case to a different
  judge. Accordingly, we REMAND this case to the Lenawee Circuit Court so that the
  resentencing ordered by the Court of Appeals can occur before the same judge. In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 23, 2011                      _________________________________________
           0316                                                                Clerk